                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JONATHAN MALCOLM,                                  CIVIL ACTION
          Plaintiff,
                                                    NO. 19-239
                v.

 REGAL IDEAS, INC., et al.,
           Defendants.

                        MEMORANDUM RE: DAUBERT MOTIONS


J. Baylson                                                                         July 15, 2021

   I.        INTRODUCTION

         This case arises from Plaintiff, Jonathan Malcolm’s, fall from a ladder during his

employment as a sales manager for a roofing and siding repair company. He seeks damages related

to injuries sustained from the fall. In March 2021, this Court denied Defendants’ Motion for

Summary Judgment. See Malcolm v. Regal Ideas Inc., Civil Action No. 19-239, 2021 WL 816751

(E.D. Pa. Mar. 2, 2021) (Baylson. J.). Pending now are: (1) Defendant’s Motion to Strike and

Exclude the Testimony and Reports of Plaintiff’s Experts Mark Wagner and Lance Yarus (ECF

55) and (2) Plaintiff’s Motion to Exclude Defendant’s Expert Jon Ver Halen (ECF 65). The parties

have filed opposition and reply briefs for each motion.

   II.       FACTUAL BACKGROUND

         Plaintiff Johnathan Malcolm was employed as the Sales Manager at Storm Guard

Restorations, Inc. (“Storm Guard”), which specializes in residential roofing and siding repairs.

Plaintiff provided customers with estimates for such repairs. (Notice of Removal 14, ¶ 14, ECF

1). Storm Guard purchased a ladder (Telesteps 1800EP) for Plaintiff to use while making

estimates. (Id. ¶ 15). On August 16, 2016, Plaintiff was performing an estimate using the Telesteps

ladder. (Id. at 15, ¶¶ 19, 20). He alleges that as he stood on the ladder, both side rails suddenly
                                                1
split, and he fell to the driveway. (Id. ¶ 21). He sustained multiple serious injuries, which have

rendered him disabled; he may permanently be so. (Id. ¶¶ 16, 22, 24).

   III.      PROCEDURAL BACKGROUND

          Several experts have been retained by the parties in this case, and many of them have been

subject to Daubert attacks, as described below.

             a. Plaintiff’s Experts
          Plaintiff has procured reports from five experts: David Pope, Ph.D. (metallurgist and

materials science expert); Stephen Fournier, Ph.D. (engineering expert); Andrew Verzilli, M.B.A.

(consulting economist); Mark Wagner, Ph.D. (neuropsychologist and vocational expert); and

Lance Yarus, D.O. (medical expert). Defendant has filed Daubert motions attacking each expert

except Mr. Verzilli.

             b. Defendant’s Experts
          Defendant has proffered the reports of two experts: Jon Ver Halen, P.E. (engineering

expert); and Ellen Wright, Ph.D. (metallurgist expert).

             c. Prior Daubert Motions
          Defendant previously moved to strike and exclude the testimony, declarations, and reports

of Plaintiff’s experts, Dr. Pope and Mr. Fournier. (ECF Nos. 56, 57.) The Court denied

Defendant’s Motion. It found that Plaintiff’s witnesses were sufficiently qualified as experts, and

that their examination and opinion of the evidence was reasonable, reliable, and admissible, ruling

that “disputes about the credibility and weight of expert testimony [were] for the jury to resolve.”

(Mem. Op. 9, ECF 74; Malcolm v. Regal Ideas Inc., Civil Action No. 19-239, 2021 WL 816751,

*5 (E.D. Pa. Mar. 2, 2021) (Baylson. J.)).

   IV.       LEGAL STANDARDS
          The admission of expert testimony is governed by Fed. R. Evid. 702, which instructs, in

pertinent part:
                                                  2
               If scientific, technical, or other specialized knowledge will assist the
               trier of fact to understand the evidence or to determine a fact in issue,
               a witness qualified as an expert by knowledge, skill, experience,
               training, or education, may testify thereto in the form of an opinion
               or otherwise.

Fed. R. Evid. 702.

       The Supreme Court interpreted this rule in Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993), identifying several factors to guide a determination of an expert’s reliability:

       (1) whether a method consists of a testable hypothesis; (2) whether the
       method has been subject to peer review; (3) the known or potential rate of
       error; (4) the existence and maintenance of standards controlling the
       technique's operation; (5) whether the method is generally accepted; (6) the
       relationship of the technique to methods which have been established to be
       reliable; (7) the qualifications of the expert witness testifying based on the
       methodology; and (8) the non-judicial uses to which the method has been
       put.

In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 742 n.8 (3d Cir. 1994) (discussing Daubert).

       Daubert and its progeny make clear that trial judges have a “gatekeeping” obligation to

ensure that only reliable and relevant testimony be presented at trial. Daubert, 509 U.S. at 597.

The Third Circuit reads Daubert to require a “trilogy of restrictions” that the proposed expert

testimony must meet: qualification, reliability, and fit. See Schneider ex rel. Schneider v. Fried,

320 F.3d 396, 404 (3d Cir. 2013). In considering these three restrictions, the Court must consider

whether the expert testimony will assist the trier of fact. See United States v. Velasquez, 64 F.3d

844, 850 (3d Cir. 1995).

       The Third Circuit makes a broad inquiry in considering whether an expert possesses

enough “specialized knowledge” to testify as an expert. Bruno v. Bozzuto’s, Inc., 311 F.R.D. 124,

35 (M.D. Pa. 2015).

       To be reliable, an expert opinion must “be based on the methods and procedures of science

rather than on subjective belief or unsupported speculation.” Paoli, 35 F.3d at 742 (internal


                                                  3
quotation marks omitted). Experts must have “good grounds” for their beliefs. Id. at 742, 744.

The reliability inquiry is “flexible,” and the trial court has “broad latitude” in determining how to

assess the reliability of an expert opinion. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141–42

(1999).

          Expert opinions “fit” the facts of the case when they “assist the jury by providing it with

relevant information necessary to a reasoned decision of the case.” Crowley v. Chait, 322 F. Supp.

2d 530, 542 (D.N.J. 2004).

   V.        DEFENDANT’S MOTION TO STRIKE WAGNER AND YARUS

             a. Mark Wagner’s Report

          Dr. Wagner is Plaintiff’s expert. He is a licensed neuropsychologist and vocational expert.

Wagner evaluated Mr. Malcolm in person in April 2019. (Wagner Report 5, Ex. 1, ECF 55-2.)

He concluded that for Mr. Malcolm to return to an active work life, he would need to demonstrate

“the ability to get to work on time . . . ; the ability to be constantly productive with regard to the

quality and quantity of his work; and the ability to effectively interact and communicate with

clients as well as co-workers and supervisors.” (Id. at 32.) He went on to say that, due to Mr.

Malcolm’s “continuing biopsychological difficulties,” “there are significant questions as to his

ability to sustain full time employment.” (Id.)

             b. Lance Yarus’s Report

          Dr. Yarus is also Plaintiff’s expert. He is a medical doctor. (Yarus Report 42, Ex. 2, ECF

55-2.) Yarus evaluated Mr. Malcolm in person in August 2019. (Id. at 35.) He diagnosed twenty-

nine specific injuries in Mr. Malcolm, and concluded that they were directly caused by the fall

from the ladder. (Id. at 40.) He described Mr. Malcolm’s prognosis as “poor for the future,” given

he “sustain[ed] a severe and permanent impairment of function in regard to multiple areas of the

body . . . including his brain.” (Id. at 41.) Dr. Yarus found that Mr. Malcolm’s injuries rendered

                                                   4
him “totally disabled from any and all gainful employment.” (Id. at 41–42.) He called for

continuing evaluation and treatment to monitor Mr. Malcolm’s physical and cognitive processes.

(Id.)

           c. Parties’ Arguments

                    i. Defendant’s Motion

        Defendant seeks to exclude the testimony and reports of Wagner and Yarus. Defendant’s

memorandum in support of the motion argues that Yarus’s and Wagner’s opinions are inadmissible

because Plaintiff’s expert Verzilli, an economist, disproves Wagner’s and Yarus’s claims. (Def.’s

Mot. to Strike and Exclude 5, ECF 55-1.) Verzilli opined that Malcolm only had a past lost earning

claim of $153,194. (Id. at 4.)

        Defendant argues that Wagner and Yarus opined that Malcolm suffered a total disability

and could not return to work. (Id. at 2–4.) But, Defendant contends, Malcolm did return to work,

and earned the same amount as before his accident within one month after Yarus and Wagner

evaluated him. (Id. at 6.) Because this evidence contradicts Yarus’s and Wagner’s testimony, they

should be precluded from testifying and their reports should be struck. (Id.)

                   ii. Plaintiff’s Response

        Plaintiff responded in opposition. (Pl.’s Resp. in Opp’n, ECF 60.) First, he emphasizes

that he has valid and credible evidence to support his claim for loss of earning capacity. (Id. at 6–

8.) He argues that relevant evidence on this claim, including expert testimony, should be admitted.

(Id.) Second, Plaintiff argues that Mr. Verzilli—an economic expert—has no medical training and

is not qualified to opine on Malcolm’s vocational prospects. (Id. at 9–10.) Finally, Plaintiff

emphasizes that Malcolm has still not re-entered the workplace despite attempts to do so. (Id. at

11.)



                                                 5
                  iii. Defendant’s Reply

       Defendant replies that whether Plaintiff can recover for lost future earnings is irrelevant

when Verzilli has already concluded that Malcolm will not suffer any. (Def.’s Reply 1–2, ECF

70.) Defendant accuses Plaintiff of neglecting to clarify that Malcolm left Storm Guard before

Defendant used Verzilli’s report as a basis to strike Yarus’s and Wagner’s testimony. (Id. at 2–5.)

Specifically, Defendant cites language in Verzilli’s supplemental report that allegedly assumes

Malcolm was still working as of January 16, 2020. 1 (Id. at 3–4.) Yet, Defendant explains,

Malcolm now claims that he quit working before the end of October 2019. (Id. at 4.) Defendant

argues that the late disclosure of Malcolm’s employment status gave Defendant no time to verify

or investigate Mr. Malcolm’s employment status. (Id.) Defendant contends that due to this

dishonesty, Fed. R. Civ. P. 37 mandates that Malcolm cannot rely on his affidavit. (Id. at 5.) And

without that, the only remaining credible evidence of Malcolm’s condition in 2020 is Verzilli’s

supplemental report, which proves that Malcolm (1) was able to return to the same job as before

the accident; and (2) is not permanently disabled. (Id.) This leaves no foundation for Wagner’s

and Yarus’s claims, and both witnesses should be excluded. (Id.)

           d. Analysis

       Defendant relies on the Elcock decision 2 to support its above-described arguments, but that

case is not on point here. In Elcock, the excluded witness based his report on a blind assumption

that a plaintiff was 100% disabled, even though another expert described plaintiff as between 50

and either 60 or 75% disabled. The Third Circuit held that the expert’s assumptions lacked

foundation in the record and upheld his exclusion.


1
  Defendant points to the following sentence: “We are advised that Mr. Malcolm did return to
employment with Storm Guard earning $50,000 annually on September 9, 2019. Assuming he is
able to continue working at his pre-injury level, the loss in earning capacity would cease as of
September, 2019.” (ECF 60-2 at 94.)
2
  See Elcock v. Kmart Corp., 233 F.3d 734 (3d Cir. 2000).
                                               6
         Here, Wagner and Yarus both performed in-person examinations of Mr. Malcolm. Their

opinions therefore are a far cry from relying on “blind assumptions” about Mr. Malcolm’s

condition.

         In addition, Mr. Verzilli’s reports do not contradict Wagner’s and Yarus’s findings. In Mr.

Verzilli’s initial report, he notes that Mr. Malcolm suffered permanent injuries, and lists Dr.

Wagner’s report as a document he reviewed. (Verzilli Report 51, Ex. 3, ECF 55-2.) He provided

wage loss estimates for both a possible return to the labor market and for not returning to the labor

market. (Id. at 54.) Mr. Verzilli’s supplemental report does not necessarily reflect the view that

he believed Malcolm was still working into January 2020, it merely projects into the future

indefinitely “assuming” that Mr. Malcolm could continue working.

         Verzilli is an economist; it is reasonable that his opinion may differ from those of doctors.

Wagner’s report acknowledges that an economist could provide a more complete picture of lost

earnings. (Id. at 33.) Thus, far from contradicting each other, these experts’ reports complement

each other. Defendant has not identified anything in terms of qualifications, reliability, or

methodology that renders Wagner’s or Yarus’s opinions inadmissible. It is for the jury to sort

through whether and how the experts differ as it weighs the relevant evidence. See, e.g., Kansky

v. Showman, No. 3:09cv1863, 2011 WL 1362245, *4 (M.D. Pa. Apr. 11, 2011) (denying motion

to preclude allegedly inconsistent expert testimony, because “[t]he extent to which the opinions of

[the experts] differ will be an appropriate matter for . . . cross examination and argument.”).

   VI.       PLAINTIFF’S MOTION TO STRIKE VER HALEN

         Plaintiff has moved to exclude only Mr. Ver Halen.

             a. Ver Halen’s Report

         Mr. Ver Halen, a Professional Engineer, is Defendant’s expert on liability. (Ver Halen

Report 2, ECF 65-4.) He generated a report on the circumstances surrounding the accident. He

                                                  7
tested the subject ladder and an exemplar ladder and examined the site of the accident. (Ver Halen

Report 20–21, ECF 65-3.) The subject ladder was tested to see how two pieces would fall when

sawn above the tenth rung. (Id. at 23–24.) Exemplar ladders were tested for the coefficient of

friction needed to hold the ladder up; lubricant samples; placing a 1000-lb. weight on the tenth

rung; and dropping a 290-lb. weight (Mr. Malcolm’s weight) on the tenth rung. (Id.) Ver Halen

attached photographs and videos of the tests to further illustrate the points made in his report.

       Based on his testing and examinations, Mr. Ver Halen generated twelve opinions:

       (1) the subject ladder met requirements of ANSI and OSHA;
       (2) Mr. Malcolm used a ladder that was too short for the job;
       (3) the base of ladder should have been restrained;
       (4) the ladder’s foot abrasion is different than normal wear and indicates the ladder slipped
       under load;
       (5) the ladder did not fracture;
       (6) the material on the upper fracture surface was driveway sealant;
       (7) there is no evidence of any prior fracture on the ladder;
       (8) damage to the ladder is consistent with Mr. Malcolm impacting it;
       (9) appearance of the exemplar ladder’s fracture is consistent with appearance of subject
       ladder fracture;
       (10) skid marks on the driveway indicate the ladder slipped under load;
       (11) the condition of the lower fracture surfaces is not consistent with the theory that there
       was a pre-existing fracture with material collected in it; and
       (12) the coefficient of friction was sufficient to keep the ladder from slipping out with
       normal use. (Id. at 1–2.)

           b. Parties’ Arguments

                    i. Plaintiff’s Motion

       Although Plaintiff does not correlate each of his arguments to Ver Halen’s numbered

opinions, he argues against the admission of most aspects of Ver Halen’s report. (Pl.’s Mem. in

Supp. 5–26, ECF 65-1.)

       First, Plaintiff states that there is no valid foundation for Ver Halen’s opinion that the

accident ladder complied with ANSI resting or OSHA requirements, and that evidence of industry

standards—a negligence concept—is inadmissible in this strict liability action. (Id. at 6–7.)

Plaintiff also argues against Ver Halen’s vague references to unspecified and undocumented prior
                                                 8
experiments that support his theory that the ladder slid out. (Id. at 17–18.) Specifically, Plaintiff

contends that any conclusions reached cannot be extrapolated to the accident ladder. And, because

no record or data of these experiments exist, nothing can be known about the methodology, error

rate, or results, and how they might apply to the facts of this case. (Id. at 17–19.)

       Further, Plaintiff argues that Ver Halen’s theory of how the accident occurred is

speculative. (Id. at 12–16.) Plaintiff posits that the theory improperly injects concepts of

comparative negligence into the strict liability action. (Id. at 12.) They also rest on assumptions

about what happened that contradict the eyewitness testimony. (Id.) Likewise, Plaintiff argues

that Ver Halen’s opinions about the distinct wear pattern on the feet of the ladder are speculative.

(Id. at 16–17.)

                   ii. Defendant’s Response 3

       Defendant notes that Plaintiff does not challenge Ver Halen’s experience or qualifications,

leaving only the facts and methodology supporting Ver Halen’s conclusions at issue. (Def.’s Resp.

in Opp’n 10, ECF 72.) Defendant contends that Ver Halen reached his conclusions by examining

the physical evidence and testing to determine whether and under what conditions he could

reproduce the fall. (Id. at 10–12.) He relied on ANSI standards—adopted by OSHA—as a

“learned treatise.” (Id. at 12.) He performed tests to determine how the fall occurred consistent



3
  Defendant responds in opposition first on a procedural point, contending that Plaintiff’s motion
is untimely and should not be considered, because it was submitted one month after substantive
motions were due per the Court’s scheduling order. (Def.’s Resp. in Opp’n 9, ECF 72.) Defendant
further responds that even considered on its merits, the motion should fail. (Id.) In reply, Plaintiff
notes that counsel interpreted the Court’s Order to require “substantive motions” be filed by
September 20, 2020. But, even assuming arguendo that the motion was untimely, Defendant has
not been prejudiced, and did not even raise any possibility of prejudice. (Pl.’s Reply in Supp. 1–
2, ECF 73.) Rather, to not consider the motion would prejudice Plaintiff since Ver Halen’s
opinions are fatally and fundamentally flawed. (Id. at 2.) The Court agrees with Plaintiff’s reading
that the Order covered dispositive motions, because the Order itself specifically granted an
extension for expert reports. Further, the pandemic allowed for many extensions in many cases.
The Court therefore will consider Plaintiff’s motion on the merits.
                                                 9
with the physical evidence, to see if his testing would result in the same damage pattern displayed

on the accident ladder and at the scene. (Id. at 12–13.) Specifically, he focused on the skid marks

on the driveway to reach his “slide out” theory, and disregarded Jadczak’s account because it

conflicted with the physical skid mark evidence. (Id. at 12.)

       Defendant contends that Ver Halen’s methods were reliable and helpful because they will

help a jury understand that there was nothing wrong with the ladder and help connect physical

evidence to the fall. (Id. at 13.) Defendant also notes that it was proper to show that the ladder

was not unreasonably dangerous or defective, that a defect did not cause Malcolm’s fall, and that

the accident did not result from intended use. (Id. at 15–16.)

                  iii. Plaintiff’s Reply

       Plaintiff further emphasizes that the Third Circuit unequivocally excludes industry

standards in Pennsylvania product liability actions, because they improperly introduce negligence

concepts. (Pl.’s Reply 2–3, ECF 73.) Likewise, any alleged misuse of the ladder is inadmissible,

contrary to Defendant’s argument that it may come in under the risk-utility avenue to prove a

product defect allowed by Tincher v. Omega Flex, 104 A.3d 328, 335 (Pa. 2014). (Id. at 6–8.)

Plaintiff points out that Tincher only allows risk-utility analysis for design defects, and for

manufacturing defects—at issue here—Plaintiff must demonstrate the danger is unknowable and

unacceptable to the average or ordinary consumer. (Id. at 6.)

       Plaintiff also notes that Defendant’s response failed to identify any reliable methodology

used by Ver Halen and spent the bulk of the brief circularly reasoning that his methods were

reliable because he is an expert. (Id. at 3–6.)

           c. Analysis

       Plaintiff challenges Mr. Ver Halen’s testimony on the grounds of reliability and

methodology. Pennsylvania law applies to this inquiry. See Moyer v. United Dominion Indus.,

                                                  10
Inc., 473 F.3d 532, 538 (3d Cir. 2007). Plaintiff’s motion groups Ver Halen’s opinions into six

categories to argue why they should be excluded. Plaintiff’s answers to questions for the July 1,

2021 argument, ECF 84, concedes that Ver Halen may testify on several points. The Court has

delineated these specific objections and concessions into ten discrete issues, discussed below.

                                                 Citations to
       Ver Halen’s Opinion Plaintiff seeks         Report        Citations to Deposition (Ex. C,
                   to exclude                      (Ex. B,                  ECF 65)
                                                  ECF 65)
                                                                52:16–55:9; 57:3–11; 70:19–71:2;
 1     Evidence of industry standards                p. 7
                                                                95:12–19; 174:1–14

        Plaintiff argues that exclusion of opinions related to industry standards is mandated by

Pennsylvania case law. (Pl.’s Reply in Supp 2–3, ECF 73.) Defendant argues the opposite, and

elaborated at the July 1, 2021 oral argument that these are “safety” standards, not industry

standards.

        The admissibility of industry standards in strict liability cases has been the subject of

discussion in several Pennsylvania state court decisions. In Tincher v. Omega Flex, Inc., 104 A.3d

328 (Pa. 2014), the Pennsylvania Supreme Court overruled certain aspects of a prior leading case

on negligence and strict liability, Azzarello v. Black Bros. Co., Inc., 391 A.2d 1020 (Pa. 1978),

which precluded evidence of a product’s compliance with industry standards as irrelevant and

inadmissible in a strict liability action.

        Since Tincher, Pennsylvania courts have travelled a “long and winding road” on whether

and to what extent Tincher modified Azzarello’s rule that evidence of industry standards

improperly injects notions of negligence into strict liability actions. Mercurio v. Louisville Ladder,

Inc., 3:16-CV-412, 2019 WL 1657325, *7 (M.D. Pa. Apr. 17, 2019); see also id. at *3–7 (reviewing

the relevant jurisprudence); Sullivan v. Werner Co., No. 3086 EDA 2019, 2021 WL 1419480, *5–

10 (Pa. Super. Ct. Apr. 15, 2021) (same). A review of federal and state decisions from the lower

courts indicates that most judges exclude evidence of industry standards in strict liability actions.
                                               11
The Superior Court of Pennsylvania recently wrote that “it is irrelevant if a product is designed

with all possible care, including whether it has complied with all industry and governmental

standards, because the manufacturer is still liable if the product is unsafe.” Sullivan, 2021 WL

1419480, at *12.

        This Court will follow suit. Accordingly, testimony and discussion of industry standards

shall be precluded.

                                               Citations to
        Ver Halen’s Opinion Plaintiff seeks      Report     Citations to Deposition (Ex. C,
        to exclude                               (Ex. B,    ECF 65)
                                                ECF 65)
        Mr. Malcolm used “too short” a
    2                                             pp. 7-8     174:15–22
        ladder
    3   The ladder was improperly restrained      pp. 7-8     --
        The set up and use of the ladder
    4                                             pp. 7-8     180:1–24
        resulted in its slipping out

        Plaintiff argues that these three of Mr. Ver Halen’s opinions are inadmissible under

Pennsylvania law: (1) that Mr. Malcolm used a ladder too short for the intended job when he may

have had a longer one available; (2) that the base of the ladder was not properly held in place by

Mr. Jadczak or some kind of brace; and that (3) improper set-up and use of the ladder resulted in

its slipping out. (See Ver Halen Report 1–2, Ex. B, ECF 65-4.) At oral argument, Plaintiff argued

that issues of comparative negligence are substantively prohibited by Pennsylvania law.

Defendant responded that these opinions can be admitted when they go to the issue of whether the

ladder proximately caused Mr. Malcolm’s injuries.

        The Pennsylvania Supreme Court 4 “has continually fortified the theoretical dam between

the notions of negligence and strict ‘no fault’ liability.” Walton v. Acvo Corp., 610 A.2d 454, 462




4
  Courts have noted that that “the Pennsylvania Supreme Court, perhaps more than any other state
appellate court in the nation, has been emphatic in divorcing negligence concepts from product-
liability doctrine.” See Parks, 113 F.3d at 1334–1336 (collecting cases).
                                                12
(Pa. 1992). If a plaintiff’s conduct is foreseeable “and the defect is found to have been a cause of

the injury, the plaintiff’s actions cannot preclude defendant liability.” Parks v. AlliedSignal, Inc.,

113 F.3d 1327, 1335 (3d Cir. 1997). Still, if a defendant’s evidence has “any tendency to show

that plaintiff’s injuries were caused solely by misuse,” it should be admitted for that purpose.

Moyer, 473 F.3d AT 542–43 (emphasis added); see also Madonna v. Harley Davidson, Inc., 708

A.2d 507, 509 (Pa. Super. Ct. 1998) (“As [several Pennsylvania] cases demonstrate, a user’s

negligence is not relevant if the product defect contributed in any way to the harm. However,

where the defense offers evidence to establish that the accident was solely the result of the user’s

conduct, and not related in any way with a product defect, it is relevant and admissible for the

purpose of proving causation.”).

        Given the factual disputes raised by the parties regarding the handling and setup of the

ladder, the Court will reserve a final ruling on the admissibility of these opinions until the issues

are further developed at trial. See, e.g., Lontex Corp. v. Nike, Inc., Civ. Action No. 18-5623, 2021

WL 1145904, *6 (E.D. Pa. Mar. 25, 2021) (Baylson, J.) (where “factual issue[s]” remain, “the

Court will delay a final ruling . . . until the facts are developed at trial”).

        The Court adds one caveat. Should the fourth opinion be admitted, the Court would restrict

Mr. Ver Halen to testify only that the set up and use of the ladder was consistent with its slipping

out. Plaintiff concedes this point in his answers to questions for oral argument, writing that “Ver

Halen is plainly qualified to state that placing the ladder on a sloped surface would make it more

prone to sliding out.” (Pl.’s Answers to Questions for Oral Arg. 7, ECF 84.)

                                                   Citations to
          Ver Halen’s Opinions Plaintiff             Report          Citations to Deposition (Ex. C,
                seeks to exclude                     (Ex. B,                    ECF 65)
                                                    ECF 65)
       The ladder did not suddenly fracture,                       129:12–22; 135:6–9; 139:14–18;
 5                                                    pp. 6–7
       but slid out                                                147:15; 175:18–22;


                                                    13
        Plaintiff also argues that Ver Halen’s “slide out” theory of the accident is too speculative.

While he concedes that “Ver Halen has sufficient qualifications . . . to opine that the lack of ‘beach

marks’ indicates no prior fracturing,” and that the ladder “slid under loading conditions,” he

objects to Ver Halen’s testimony as to the cause of the loading conditions and his alleged failure

to test for lubricant 5 on the ladder. (Id. at 10–11.)

        Still, Plaintiff argues that Ver Halen’s theory largely relies on assumptions about what must

have happened and conflicts with the testimony of an eyewitness, Mr. Jadczak. Ver Halen also

admits that the coefficient of friction 6 was more than twice what was needed to keep the ladder in

place, and that something extraordinary must have happened to cause the accident. He grounds

this theory in the skid marks on the garage wall, driveway, and some damage to the ladder at the

bottom rungs.

        The Court will not allow Ver Halen to testify about his theory in a way that concludes what

happened to the ladder. That kind of fact-finding is the exclusive role of the jury. See, e.g.,

Speights v. Arsens Home Care Inc., Civil Action No. 19-2343, 2020 WL 6343263, *5 (E.D. Pa.

Oct. 29, 2020) (Baylson, J.) (experts “may not comment on ultimate issue[s]” of fact). However,

assuming adequate proof is introduced at trial, Ver Halen may be able to testify about the physical

evidence—skid marks, abrasions, etc.—that he personally observed. He may opine from his

observations that the physical evidence is consistent or inconsistent with certain results regarding

the ladder. For example, Plaintiff concedes that Ver Halen is “qualified to opine that bowing in

the upper section of the ladder is consistent with Mr. Malcolm striking the ladder.” (Pl.’s Answers

to Questions for Oral Arg. 10.)


5
  Plaintiff argues that the presence of lubricant would indicate prior cracking along the fracture
point. (Pl.’s Answer to Questions for Oral Arg. 10.)
6
  Plaintiff also concedes that Ver Halen is qualified “to offer the opinion that the [coefficient of
friction] of the feet on the asphalt should have been sufficient to keep the ladder from slipping
out under normal, proper use.” (Id. at 12–13.)
                                                  14
                                                 Citations to
         Ver Halen’s Opinions Plaintiff            Report         Citations to Deposition (Ex. C,
               seeks to exclude                    (Ex. B,                   ECF 65)
                                                  ECF 65)
       The abrasion pattern on the foot of
       the ladder is distinct from normal        pp. 6–7, 20– 152:15–153:5; 153:12–17;
 6
       wear, indicating the ladder slipped            21      175:23–176:14
       out

       Plaintiff also moves to exclude testimony about the ladder’s footwear pattern. He argues

that Ver Halen’s report conclusively states that the wear pattern on the ladder’s feet indicates that

the ladder slid backward, with high pressure and movement across a rough material. At oral

argument, Defendant argued that experts can testify to these kinds of opinions based on their past

experiences.

       The Court will reserve ruling on this opinion until trial. As with the fifth opinion described

above, assuming appropriate proof is introduced at trial, Ver Halen may be able to testify about

the abrasion pattern on the ladder’s feet, but only to the extent that it is consistent or inconsistent

with certain results regarding the ladder.

                                                 Citations to
         Ver Halen’s Opinions Plaintiff            Report         Citations to Deposition (Ex. C,
               seeks to exclude                    (Ex. B,                   ECF 65)
                                                  ECF 65)
       Teeter-totter experiments have shown                      129:16–19; 157:1–159:1; 160:4–
 7                                                  pp. 5–6
       that ladders can slide out                                14

       Plaintiff also seeks to exclude discussion of past experiments Ver Halen mentions in his

report in support of the “slide out” theory discussed above. The Court will exclude discussion of

these prior experiments, because, as Plaintiff pointed out in his brief and at oral argument, Ver

Halen does not cite to any specific methodology, data, or publication to substantiate this opinion.

Rather, as he conceded in his deposition, there is no available record of these experiments, and he

hired Hollywood stuntmen to assist with the extreme maneuvers. (Ver Halen Dep. 157:1–159:7,

Ex. C, ECF 65-6.)

                                                  15
        This is the kind of expert testimony that Daubert prohibits. Without any record to ground

these experiments in, they are unsubstantiated and the Court cannot probe their reliability or fit.

See, e.g., Lithuania Com. Corp., Ltd. v. Sara Lee Hosiery, 179 F.R.D. 450, 463–466 (D.N.J. 1998)

(excluding evidence of nylon testing because court had no data nor record to evaluate reliability

of test).

                                                 Citations to
            Ver Halen’s Opinions Plaintiff         Report        Citations to Deposition (Ex. C,
                  seeks to exclude                 (Ex. B,                  ECF 65)
                                                  ECF 65)
       The “weight” test – hanging a 1000-
 8     lb weight from the 10th rung of                p. 4      99:10–13
       exemplar ladder
       The “weight drop” test – dropping a
 9     290-lb weight onto the 10th rung of            p. 4      99:10–13; 139:4–13
       exemplar ladder
       The “fake fracture” test – releasing
 10    two halves of a sawed exemplar            pp. 5, 7, 24   99:10–13
       ladder

        Plaintiff moves to exclude discussion of three other tests performed by Ver Halen on

exemplar ladders: (1) the “weight” test; (2) the “weight drop” test; and (3) the “fake fracture” test,

because they were conducted on exemplar ladders with conditions that were not “substantially

similar” to those of the accident ladder and site. (Pl.’s Mot. to Exclude Ver Halen 19, ECF 65-1.)

        Here, the ladder in the “weight” test and “weight drop” was a new ladder coded April 2018,

well after the date on the subject ladder. Plaintiff also pointed out at oral argument that the

exemplar ladders do not contain the same brittle features of the accident ladder. Ver Halen

provides no details as to how a static weight could apply the same kinds of forces as a dynamic

human body. Finally, the “fake fracture” test appears circular: because it was sawed across a

certain point, it fractured in a certain way. But it fractured in a certain way because it was sawed.




                                                 16
        Still, the Court will reserve ruling on the admissibility of these opinions. Defendant must

offer evidence that the exemplars Ver Halen used are substantially similar in all material aspects

to the accident ladder before Ver Halen can testify about these experiments. 7

        As a final point, the Court notes that Plaintiff does not contest Defendant’s other expert,

Ms. Wright’s, report. (Ex. E, ECF 65-7.) Ms. Wright examined and tested the subject ladder, and

performed a follow-up inspection and tests on exemplar ladders. (Id. at 3.) She concluded her

report with six opinions: that (1) there was no evidence the ladder was improperly manufactured;

(2) there was no evidence to support the ladder’s sudden failure under normal operation; (3) the

macro- and microscale makeup of the ladder’s metals was similar to those in an exemplar ladder;

(4) the subject and exemplar ladders passed performance tests and 1000-lb loading tests,

respectively; (5) there was no evidence of a pre-existing crack in the subject ladder; (6) the black

residue sampled from the subject ladder is consistent with deposits on the homeowners’ driveway.

(Id. at 7.)

    VII.      CONCLUSION
        For the foregoing reasons, Defendant’s Motion to Strike and Exclude Wagner and Yarus

is DENIED, and Plaintiff’s Motion to Exclude Ver Halen is GRANTED IN PART, with the

remainder of issues raised by the Motion to be decided at trial. 8 An accompanying Order follows.




7
 The Southern District of Florida excluded other of Ver Halen’s tests in a similar context. See
generally Ore v. Tricam Indus., Inc., No. CIV-13-773-D, 2015 WL 11197754, *4 (S.D. Fla. Mar.
11, 2013) (Otazo-Reyes, Mag. J.).
8
  The Court is under no compulsion to decide all Daubert issues at present. See SRP Mgmt. Corp.
v. Seneca Ins. Co., Civil Action No. 06-935, 2008 WL 706962, *2 (E.D. Pa. Mar. 14, 2008)
(Strawbridge, Mag. J.) (quoting Clark v. Richman, 339 F. Supp. 631, 648–49 (M.D. Pa. 2004))
(“Within the context of trial, [the court] will hear testimony and argument as necessary on the
issues presented in this motion and rule as appropriate at that time. Indeed, as the court noted . . .
‘vigorous cross-examination and presentation of contrary evidence will provide the best means’ of
                                                 17
       o:\civil 19\19-239 malcolm v regal ideas\20210715 daubert memo.docx




determining the extent to which [the expert’s] opinion should be admitted and considered in this
matter.”)


                                                              18
